  Case 5:18-cv-13185-JEL-SDD ECF No. 1, PageID.1 Filed 10/12/18 Page 1 of 9



                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN


UNITED STATES OF AMERICA,                     CIVIL ACTION NO.:

                      Plaintiff,              HONORABLE:

vs.

GEORGE E. CANNON JR.

                   Defendant,

                                   COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

      The United States of America, plaintiff, alleges that:

                                    Jurisdiction

      1.     This court has jurisdiction over the subject matter of this action

pursuant to Article III, Section 2, U.S. Constitution and 28 U.S.C. § 1345.

                                       Venue

      2.     The defendant is a resident of Wayne County, Michigan within the

jurisdiction of this Court and may be served with service of process at 8626

Artesian Detroit, MI 48228.


                      The Debt – Account No. 1999A18105

      3. The debt owed to the United States of America is as follows:
  Case 5:18-cv-13185-JEL-SDD ECF No. 1, PageID.2 Filed 10/12/18 Page 2 of 9



             A. Current Principal (after application of all
                prior payments, credits, and offsets)                    $2,229.78

             B. Capitalized Interest Balance and
                Accrued Interest as of March 16, 2018                    $3,651.76

             C. Accrued Interest since March 16, 2018                    $    62.72


             Owed                                                        $5,843.26

                       The Debt – Account No. 1999A14386

      4. The debt owed to the United States of America is as follows:

             A. Current Principal (after application of all
                prior payments, credits, and offsets)                    $3,110.33

             B. Current Capitalized Interest Balance and
                Accrued Interest as of March 16, 2018                    $6,582.29

             C. Accured Interest since March 16, 2018                    $ 142.79

                Owed                                                     $9,835.41

             Total Owed                                                  $15,778.67

      The Certificates of Indebtedness, attached as Exhibit “A and B”, shows the

total owed excluding attorney’s fees and CIF charges. The principal balance and

interest balance shown on the Certificate of Indebtedness is correct as the date of

the Certificate of Indebtedness after application of all prior payments, credits and

offsets. For account 1999A18105 prejudgment interest accrues at the rate of

5.590% per annum and for account 1999A14286 prejudgment interest accrues at

                                             2
  Case 5:18-cv-13185-JEL-SDD ECF No. 1, PageID.3 Filed 10/12/18 Page 3 of 9



       the rate of 8.00% per annum.

                                       Failure to Pay

       5.    Demand has been made upon the defendant for payment of the

indebtedness, and the defendant has neglected and refused to pay the same.

       WHEREFORE, USA prays for judgment:

             D.     For the sums set forth in paragraph 3 above, plus prejudgment

interest through the date of judgment, all administrative costs allowed by law, and

post-judgment interest pursuant to 28 U.S.C. § 1961 and that interest on the

judgment be at the legal rate until paid in full;

             E.     For attorney’s fees to the extent allowed by law;

             F.     Filing fee of $400.00 as premitted by 28 U.S.C. § 2412(a)(2);

and,

             G.     For such other relief which the Court deems proper.



                                  Respectfully submitted,

                               By: /s/ Craig S. Schoenherr, Sr.____________
                                 CRAIG S. SCHOENHERR, SR. (P32245)
                                 Attorney for Plaintiff
                                 O'Reilly Rancilio PC
                                 12900 Hall Rd Ste 350
                                 Sterling Heights, MI 48313
                                 Phone: (586) 726-1000
                                 Fax: (586) 726-1560
                                 cschoenherr@orlaw.com
Case 5:18-cv-13185-JEL-SDD ECF No. 1, PageID.4 Filed 10/12/18 Page 4 of 9
Case 5:18-cv-13185-JEL-SDD ECF No. 1, PageID.5 Filed 10/12/18 Page 5 of 9
Case 5:18-cv-13185-JEL-SDD ECF No. 1, PageID.6 Filed 10/12/18 Page 6 of 9
Case 5:18-cv-13185-JEL-SDD ECF No. 1, PageID.7 Filed 10/12/18 Page 7 of 9
Case 5:18-cv-13185-JEL-SDD ECF No. 1, PageID.8 Filed 10/12/18 Page 8 of 9
Case 5:18-cv-13185-JEL-SDD ECF No. 1, PageID.9 Filed 10/12/18 Page 9 of 9
